DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 03/10/2020. Claims 1-7 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 03/10/2020 is acceptable.

Information Disclosure Statement



Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIURA et al ( US 2015/0228809 A1; hereafter Lee)  in view of Sasaki ( US 2014/0239452 A1; hereafter Sasaki).

    PNG
    media_image1.png
    488
    665
    media_image1.png
    Greyscale


Regarding claim 1, SUGIURA discloses a Schottky barrier diode (Fig 15-16) comprising:
 a semiconductor substrate (Fig 16, Para [ 0044], substrate 2); 
a drift layer  (Fig 16, epitaxial layer 4, construed as drift layer, Para [ 0045])  and provided on the semiconductor substrate (Fig 16, Para [ 0044], substrate 2); 
an anode electrode (anode 7,Para [ 0098]) brought into Schottky contact ( Para [ 0098])  with the drift layer (Fig 16, epitaxial layer 4, construed as drift layer, Para [ 0045]); and 
a cathode electrode  ( cathode electrode 3, Para [ 0044])  brought into ohmic contact  ( cathode electrode 3, Para [ 0044])  with the semiconductor substrate (Fig 16, Para [ 0044], substrate 2), wherein the drift layer has an outer peripheral trench (Fig 16, 
But, SUGIURA does not disclose explicitly a semiconductor substrate made of gallium oxide and epitaxial layer made of gallium oxide.
In a similar field of endeavor, Sasaki discloses a semiconductor substrate made of gallium oxide and epitaxial layer made of gallium oxide (Para [0106]). 
Since SUGIURA and Sasaki are both from the similar field of endeavor, and schottky barrier diode, the purpose disclosed by Sasaki would have been recognized in the pertinent art of SUGIURA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SUGIURA in light of SUGIURA teaching “a semiconductor substrate made of gallium oxide and epitaxial layer made of gallium oxide (Para [0106])” for further advantage such as to provide an epitaxial growth substrate that allows an improvement in the crystalline quality. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 2, SUGIURA and Sasaki discloses the Schottky barrier diode as claimed in claim 1, SUGIURA further discloses further comprising an insulator (Insulating film 14, Para [0084]) embedded in the outer peripheral trench (Fig 16).  

Regarding claim 3, SUGIURA and Sasaki discloses the Schottky barrier diode as claimed in claim 1, SUGIURA further discloses wherein the drift layer (Fig 16, epitaxial layer 4, construed as drift layer, Para [0045]) further has a plurality of center trenches (Fig 16, shows trenches) formed at a position overlapping the anode electrode (anode 7, Para [0098]) in a plan view (Fig 15). 
 
Regarding claim 4, SUGIURA and Sasaki discloses the Schottky barrier diode as claimed in claim 3, SUGIURA further discloses wherein an inner wall of each of the plurality of center trenches  ( Fig 16, shows trenches)  is covered with an insulating film (Insulating film 14, Para [0084]).  

Regarding claim 5 SUGIURA and Sasaki discloses the Schottky barrier diode as claimed in claim 3, SUGIURA further discloses wherein a width of the outer peripheral trench is larger than a width of the center trenches (Fig 16, shows trenches).  

Regarding claim 7, SUGIURA and Sasaki discloses the Schottky barrier diode as claimed in claim 3, SUGIURA further discloses wherein a mesa width between the outer peripheral trench and the center trench (Fig 16, shows trenches).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SUGIURA et al ( US 2015/0228809 A1; hereafter Lee)  in view of Sasaki ( US 2014/0239452 A1; hereafter Sasaki) as applied claims above and further in view of  NAGAI et al ( US 2012/0018836 A1; hereafter NAGAI).

Regarding claim 6, SUGIURA and Sasaki discloses the Schottky barrier diode as claimed in claim 3, But, SUGIURA and Sasaki does not disclose explicitly wherein a depth of the outer peripheral trench is larger than a depth of the center trenches.  

In a similar field of endeavor, NAGAI discloses wherein a depth of the outer peripheral trench is larger than a depth of the center trenches (Fig 1, outer trenches has higher depth). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SUGIURA and Sasaki in light of NAGAI teaching “wherein a depth of the outer peripheral trench is larger than a depth of the center trenches (Fig 1, outer trenches has higher depth)” for further advantage such as improve schottky junction in the mesa region of outside trenches. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898